The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 10-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2010/0189349 A1 to Miyasaki, U.S. Patent Application Publication No. US 2014/0140611 A1 to Yasuoka and U.S. Patent Application Publication No. 2017/0193933 A1 to Zhang et al. (Zhang).
As to claim 1, Miyasaki discloses a chromaticity compensation method, comprising based on a preset standard chromaticity value (6) and measured chromaticity values (Out2(x,y)) corresponding to a plurality of sub-display regions (pixels) in a display region (Fig. 5, Abstract, Pars. 79-80), determining chromaticity compensation values (correction amount) of respective sub-display regions (Fig. 5, 
Miyasaki does not expressly disclose each of the sub-display regions comprises a plurality of sub-pixels.
Yasuoka discloses each of the sub-display regions comprises a plurality of sub-pixels (Fig. 3, Par. 42, 67).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Miyasaki with the teaching of Yasuoka to reduce deterioration of an image as suggested by Yasuoka (Par. 68).
Miyasaki as modified further discloses for a center zone (Yasuoka’s x5) of four of the sub-display regions closely arranged in a first direction and a second direction (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80, Yasuoka’s Fig. 3, Pars. 42, 53, 68), the conducting the data smoothing treatment between the chromaticity compensation values of the respective sub-display regions that are adjacent (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80) and determining smoothed chromaticity compensation values of respective sub-pixels in the respective sub-display regions (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80) comprises: smoothing the chromaticity compensation values 
Miyasaki as modified does not expressly disclose the center zone is formed by connecting lines of center points of the four of the sub-display regions.
Zhang discloses the center zone is formed by connecting lines of center points of the four of the sub-display regions (Fig. 3, Pars. 51-53).
 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Miyasaki as modified with the teaching of Zhang to reduce calculation difficulty as suggested by Zhang (Abstract).
As to claim 10, see claim 1.  Miyasaki further discloses a processor (Par. 133); a memory (Par. 133); one or a plurality of computer program modules, wherein the one or the plurality of computer program modules are stored in the memory and are configured to be executed by the processor (Par. 133).
As to claim 13, see claim 1.

As to claim 11, see claim 2.
As to claim 3, Miyasaki as modified discloses the plurality of sub-display regions are closely arranged in a second direction (Yasuoka’s Par. 53); conducting a data smoothing treatment between the chromaticity compensation values of the respective sub-display regions that are adjacent (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80) and determining smoothed chromaticity compensation values of respective sub-pixels in the respective sub-display regions (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80) comprises:-27-Attorney Docket No. 008357.00826 smoothing the chromaticity compensation values corresponding to two of the sub-display regions adjacent in the second direction by using the linear interpolation method (Miyasaki’s Figs. 1B-1C, 5, Abstract, Pars. 79-80, Yasuoka’s Par. 53), and determining the linearly smoothed chromaticity compensation values corresponding to the respective sub-pixels are determined as the smoothed chromaticity compensation 
As to claim 12, see claim 3.
As to claim 5, Miyasaki as modified discloses the chromaticity compensation values (Miyasaki’s correction amount) of the respective sub-display regions based on the measured chromaticity values corresponding to the plurality of sub-display regions in the display region and the preset standard chromaticity value (Miyasaki’s Fig. 5, Pars. 70-71, see also Pars. 79-80) comprises: acquiring the measured chromaticity values of center positions of the respective sub-display regions (Miyasaki’s Fig. 5, Pars. 70-71, 79-80, Yasuoka’s Fig. 3, Pars. 42); and according to a difference between the measured chromaticity values and the preset standard chromaticity value (Miyasaki’s Fig. 5, Pars. 70-71, see also Pars. 79-80), determining the chromaticity compensation values corresponding to the respective sub-display regions (Miyasaki’s Fig. 5, Pars. 70-71, 79-80, Yasuoka’s Fig. 3, Pars. 42,. It would have been obvious to one of ordinary skill in the art to have modified Miyasaki with the teaching of Yasuoka to reduce deterioration of an image as suggested by Yasuoka (Par. 68).
As to claim 14, see claim 5.
As to claim 15, Miyasaki discloses a nonvolatile storage medium (Par. 133), comprising a program code (Par. 133), wherein upon the program code being run on a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5, 10-12 and 14-15 have been considered but are moot in view of the new ground(s) of rejection.
Examiner notes that the new claim elements are now addressed by reference Zhang as necessitated by amendments.  Please see above for full basis of rejection as taught by Miyasaki and Yasuoka in view of Zhang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,263,120 B1 to Matsuoka teaches an image-data interpolation processing method that a partial image not including an edge-portion is processed by bilinear interpolation for maintaining the smooth change in density.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARURAT SUTEERAWONGSA whose telephone number is (571)270-7361.  The examiner can normally be reached on Monday thru Thursday, 8:30AM to 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun Yi Lao can be reached on 571-272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JARURAT SUTEERAWONGSA/Examiner, Art Unit 2692                                                                                                                                                                                                        

/LUNYI LAO/Supervisory Patent Examiner, Art Unit 2692